Title: From Alexander Hamilton to Aaron Ogden, 6 May 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York May 6th. 1800
          
          As the Troops at the Scotch Plains, may be encamped during the summer you will look out for a convenient place for the purpose, agreeably to a conversation held between us on the Subject—
          With great consideration I am Sir yr. ob. Servt.
          
            A Hamilton
          
          Colonel Ogden Dep. Qr. Master Genl.
        